Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 08/25/2022.  Claims 1, 3-8, 10, 12-18, 20-21 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1, 3-8, 10, 12-18, 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the method for beamspace processing in a radio access node of a wireless communication network, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising: transforming a channel estimate, which characterizes a radio channel between the antenna elements and a user equipment for a given time and a given frequency, using a plurality of distinct sets of spatial orthonormal basis functions to obtain a plurality of transformed channel estimates, wherein each one of the distinct sets of spatial orthonormal basis functions defines a respective one from a plurality of beamspaces and wherein each one of the transformed channel estimates includes a respective set of beams; determining respective measures of quality of beamspace transformation for the plurality of transformed channel estimates; selecting, based on the measures of quality of beamspace transformation, a set of spatial orthonormal basis functions from at least one of the plurality of distinct sets of the spatial orthonormal basis functions to satisfy a beamspace reduction criteria for the radio channel by: selecting for each one of the plurality of beamspaces a respective subset of beams from the respective set of beams to be activated based on the beamspace reduction criteria; and determining, based on the subsets of beams to be activated for the beamspaces, the beamspace that yields a respective subset of beams to be activated that has a number of beams that is smaller than a number of beams of other ones of the respective subsets of beams; wherein the set of spatial orthonormal basis functions defines a selected beamspace from the plurality of beamspaces; encoding, based on a selected transformed channel estimate, one or more data streams into encoded data streams, wherein the selected transformed channel estimate is obtained by at least transforming the channel estimate based on the selected set of spatial orthonormal basis functions; and transmitting the encoded data streams through the antenna elements.
The prior art of record, also does not teach or suggest the radio access node and non-transitory computer readable storage medium as recited in claims 10 and 18 for the same reason as stated for claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631